Citation Nr: 0740684	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an initial rating above 10 percent for 
service connected bilateral tinnitus, to include separate 
compensable evaluations for tinnitus in each ear.  

2.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, evaluated as noncompensable prior to 
March 26, 2004, and as 10 percent since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1961 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  In that decision, the RO granted service 
connection for tinnitus (10 percent, effective from June 10, 
2002) and bilateral hearing loss (noncompensable, effective 
from June 10, 2002).  During the current appeal, and 
specifically by an October 2005 determination, the RO awarded 
an increased evaluation of 10 percent, effective from 
March 26, 2004, for the veteran's service-connected bilateral 
hearing loss.  

At a personal hearing conducted before the undersigned Acting 
Veterans Law Judge at the RO in September 2006, the veteran 
testified that his tinnitus is more predominant in his left 
ear than his right ear.  Hearing transcript (T.) at 6-7.  At 
a February 2005 VA audiological consultation, the veteran 
also complained of increased ringing in both of his ears and 
explained that his bilateral tinnitus had been present for 
several years.  Finally, at a March 2004 VA audiological 
consultation, the veteran reported having binaural tinnitus 
for over 5 years.  In light of these and other assertions by 
the veteran, the Board has re-characterized the issue on 
appeal as entitlement to an initial rating above 10 percent 
for service connected bilateral tinnitus, to include separate 
compensable evaluations for tinnitus in each ear.  

The issue of entitlement to an increased initial rating for 
the service-connected bilateral hearing loss will be 
addressed in the REMAND portion of the decision below, and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a single 10 percent rating, which is the maximum 
evaluation authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

The law precludes assignment of a single disability rating 
greater than 10 percent for bilateral tinnitus, including 
separate compensable evaluations for tinnitus in each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, 
Diagnostic Code 6260 (2007); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
tinnitus.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the December 2003 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Additionally, VA has a duty to assist the veteran in the 
development of his claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that the duty to assist has been fully 
satisfied, and that there is no indication in the record of 
any missing evidence to obtain.  



Initial Increased Rating For Service-Connected Bilateral 
Tinnitus, To Include The Matter Of Separate Compensable 
Evaluations For Tinnitus In Each Ear

In a statement received at the RO in November 2002, the 
veteran, through his representative, raised the issue of 
entitlement to service connection for tinnitus.  By a 
February 2004 rating action, the RO granted service 
connection for bilateral tinnitus, and awarded a 10 percent 
evaluation effective from June 2002 for this disability.  At 
the September 2006 hearing, the veteran testified that his 
tinnitus has worsened and now occurs more frequently.  
T. at 6-7.  In particular, he described difficulty hearing 
due to tinnitus.  T. at 4.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  This diagnostic code was revised effective 
June 13, 2003.  The revisions were intended to codify VA's 
longstanding practice of assigning a single 10 percent 
evaluation for recurrent tinnitus, whether the sound is 
perceived as being in one ear or both ears, or in the head.  
See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which had concluded that no more than 
a single 10 percent disability evaluation could be assigned 
for tinnitus (whether perceived as bilateral or unilateral) 
under prior regulations.  The Court held that the pre-
June 13, 2003 version of 38 C.F.R. § 4.87, Diagnostic 
Code 6260, required the assignment of "dual ratings" for 
bilateral tinnitus.  Id. at 78.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that could ultimately be 
overturned, the Secretary of VA imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay included all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
greater than 10 percent was sought.  

Recently, the Federal Circuit reversed the Court's decision 
in Smith and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus (whether perceived as unilateral or 
bilateral).  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations is entitled to substantial deference by 
the courts.  Id.  Finding that there was a lack of evidence 
in the record that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Veterans 
Claims Court erred in failing to defer to VA's 
interpretation.  

As a consequence of the Federal Circuit's holding, the VA 
Secretary, on July 10, 2006, rescinded the stay that had been 
imposed on claims affected by Smith.  The Secretary directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260.  

In view of the foregoing, it is clear that there is no legal 
basis upon which to award the veteran a single initial 
disability rating greater than 10 percent for his service-
connected bilateral tinnitus, or separate compensable 
evaluations for tinnitus in each ear.  Accordingly, the 
veteran's claim for an initial increased rating for tinnitus, 
including separate compensable ratings, must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




ORDER

An initial disability rating greater than 10 percent for 
service-connected bilateral tinnitus, to include separate 
compensable evaluations for tinnitus in each ear, is denied.  


REMAND

At the September 2006 hearing, the veteran testified that he 
receives yearly audiological evaluations at the Castle Point 
VA Hospital.  T. at 8, 10.  According to the veteran's 
testimony, he underwent a VA audiological examination in July 
2005, and then a follow-up evaluation in May 2006.  T. at 10-
11.  A report of the July 2005 examination is included in the 
veteran's claims folder.  Contrary to the representative's 
belief (T. at 11), however, a report of the May 2006 
evaluation is not contained in the veteran's claims folder.  
A remand is necessary, therefore, in order to obtain a copy 
of the May 2006 evaluation report.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AOJ for the following 
actions:  

1.  The AOJ should obtain copies of all 
audiological treatment and evaluation 
records for treatment received at the 
Castle Point VA Hospital from July 2005 
to the present, including the report of 
a May 2006 follow-up evaluation.  

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the current 
nature and extent of his service-
connected bilateral hearing loss.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All pertinent hearing 
loss pathology that is found on 
examination should be noted in the 
report of the evaluation.  In addition, 
the examiner should be requested to 
provide an opinion as to whether the 
veteran's level of hearing disability 
has changed or remained the same during 
the periods of June 2002 to March 2004, 
and from March 2004 to the present, and 
if it has changed or fluctuated, 
describe in what way.  

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
issue of entitlement to an initial 
increased disability rating for 
bilateral hearing loss, evaluated as 
noncompensable prior to March 26, 2004, 
and as 10 percent disabling since that 
date.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable laws and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on a matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


